IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            May 9, 2008

                                     No. 07-40918                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


BRYAN S MUCKELROY

                                                  Plaintiff - Appellant
v.

MICHAEL J ASTRUE, COMMISSIONER OF SOCIAL SECURITY

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                     for the Eastern District of Texas, Lufkin
                              USDC No. 9:06-CV-11


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Bryan S. Muckelroy appeals the Social Security Administration’s denial
of benefits on the basis that he was no longer disabled after January 31, 2005.
The district court affirmed. For the reasons below, we also AFFIRM.
       An individual is disabled under the Social Security Act if his “physical
or mental impairments” preclude him from “engag[ing] in any . . . kind of
substantial gainful work which exists in the national economy.” 42 U.S.C. §


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-40918

423(d)(2)(A). The administrative law judge (“ALJ”) determined that
Muckelroy, who suffers from Rheumatoid Arthritis, was disabled from August
1, 2003, to January 31, 2005. Muckelroy’s condition, however, markedly
improved when he started taking medication. The ALJ found that this
improvement allowed him to work various light, unskilled jobs, and,
therefore, after January 2005, Muckelroy was not disabled because he could
engage in substantial gainful employment in the national economy. “This
Court limits its review of a denial of disability insurance benefits to two
issues: (1) whether the [Social Security Administration] applied the proper
legal standards, and (2) whether the [Social Security Administration’s]
decision is supported by substantial evidence on the record as a whole.”
Anthony v. Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).
      After a careful review of the record, we find that the ALJ properly
determined that Muckelroy was not disabled after January 2005. In
rendering her decision, the ALJ considered the opinion of Muckelroy’s
treating physician, Dr. Agricel Lugo, and the testimony of a vocational expert.
According to Dr. Lugo, Muckelroy’s prognosis, since treatment, was “good.”
Dr. Lugo also found that Muckelroy: (1) could sit, stand, or walk at least six
hours a day in a regular eight-hour work day; (2) did not have significant
limitations to the use of his hands; and (3) could occasionally lift a maximum
of twenty pounds. While Muckelroy might occasionally have “bad days,” Dr.
Lugo opined that Muckelroy’s condition could cause him to miss work only
“about once a month.” Taking Muckelroy’s limitations into account, the
vocational expert testified that he could find work as a cashier, an assembler,
or an order clerk and that there were 700,000 such jobs in the nation. In light
of the above evidence, we find that the ALJ did not err when she found that




                                        2
                                        No. 07-40918

Muckelroy, after January 2005, could engage in substantial gainful
employment, making him no longer disabled.1
       Muckelroy’s main contention is that he is disabled because he needs
medication to work. Muckelroy asserts that he is able to work only with the
medication he received free through a special program. Muckelroy contends,
however, that he could not qualify for this program if he worked and that the
income from any work he could obtain would be insufficient to pay for the
medication. In other words, Muckelroy claims that, even if he could work, he
would be disabled if he worked.
       Muckelroy’s argument is foreclosed by our holding in Burnside ex rel.
Burnside v. Bowen. 845 F.2d 587 (5th Cir. 1988), abrogated on other grounds
by Sullivan v. Zebley, 493 U.S. 521, 527 (1990). In Burnside, we found that
an individual whose illness had been managed by medication could not
recover benefits on the basis that he needed the benefits to continue medical
care to prevent him from becoming disabled. See id. at 592. As with the
claimant in Burnside, Muckelroy failed to prove that he was disabled when
the ALJ made her ruling, and, therefore, Muckelroy was similarly seeking
benefits to prevent a disability. Because Burnside governs here, Muckelroy’s
argument is unavailing.
       AFFIRMED.


       1
         Muckelroy seemingly challenges the ALJ’s finding that he could engage in light work
eight hours a day for five days a week. But given the opinions of both Dr. Lugo and the
vocational expert, we conclude that this finding is supported by sufficient evidence.
        Muckelroy also contends that the ALJ needed to find that he was able to perform a “full
range of light work” to conclude that he was not disabled. This is incorrect. To determine
whether a claimant is capable of performing gainful employment, the ALJ may rely on
administrative guidelines, which the ALJ did here. See Perez v. Heckler, 777 F.2d 298, 301
(5th Cir. 1985). One such guideline, Medical Vocational Rule 202.00(b), states clearly that
“[t]he functional capacity to perform a wide or full range of light work . . . generally provides
sufficient occupational mobility.” 20 C.F.R. pt. 404, subpt. P, app. 2, § 202.00(b) (emphasis
added). In light of the vocational expert’s testimony, the ALJ properly found that Muckelroy
could perform enough light-work jobs so as to disqualify him from being disabled.

                                               3